THE COURT,
on a compromise between the parties, ruled, on application for its opinion,
1. That although an embezzlement of part of the goods lost, be fixed on some of the crew, who must pay separately to the amount proved, yet they or the surplus of wages, if forfeited or in the hands of the owner, remain further answerable, in a general contribution, for the balance.2
2. That the whole must contribute, according to their respective wages, the captain and officers of the ship included.
3. Nor is any one to be excused from this general contribution, though absent from the ship, and not in a situation to be capable of assisting in the plunder. This point occurred in the case of one of the seamen, entitled to his wages, who was confined in prison, during the period when the transaction happened. — The innocence of an individual is not the question; it turns on tlie joint obligation of all, to make retribution; it is part of the conditions, upon which they engage in their occupation.

 It has been held, and in some extensive em-bez.Xements, I have so decided, that the actual perpetrator forfeits all right to wages. In most instances, a contribution to the amount, would absorb all the claim to wages. But in petty plunder of esculents, liquor, &e., I have not deemed it right to inflict so rigorous a forfeiture; yet I confess the point of toleration, or punishment, is difficult to ascertain. If the wages of those who actually commit an embezzlement be forfeited, they should be considered, in the hands of tlie owner, as part payment towards the contribution of tlie innocent members of the crew, where farther embezzlement than that fixed on individuals, has been committed. On this consideration, the opinion was given, according to the fact, respecting a further contribution by the guilty mariners.